Order                                                                       Michigan Supreme Court
                                                                                  Lansing, Michigan

  April 16, 2021                                                                 Bridget M. McCormack,
                                                                                             Chief Justice

                                                                                         Brian K. Zahra
                                                                                       David F. Viviano
  162230                                                                           Richard H. Bernstein
                                                                                   Elizabeth T. Clement
                                                                                    Megan K. Cavanagh
                                                                                    Elizabeth M. Welch,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                Justices
            Plaintiff-Appellant,
  v                                                       SC: 162230
                                                          COA: 350046
                                                          Jackson CC: 14-004482-FH
  LARRY GERALD MEAD,
           Defendant-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the September 17, 2020
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.

         CLEMENT, J. (dissenting).

         Two years ago, this Court held that the evidence at issue in this case was gathered
  in violation of the Fourth Amendment. However, we did not hold that the evidence was
  subject to the exclusionary rule or that the charges against defendant should be dismissed.
  Because the Court of Appeals erred by invoking the law-of-the-case doctrine to suppress
  this evidence, I would reverse the Court of Appeals and remand for it to consider on the
  merits the People’s argument that this evidence should be admitted.

         Defendant was originally charged with possession of methamphetamine that was
  recovered from his backpack during a traffic stop. During the stop, the police asked the
  driver of the vehicle defendant was riding in if they could search the vehicle, and when
  the driver consented, the police proceeded to search defendant’s backpack—which was
  inside the automobile—even though they knew that the backpack belonged to defendant
  rather than the driver. In the lower courts, defendant challenged the admission into
  evidence of the drugs discovered in the backpack, but his challenge was rejected on the
  basis of our order in People v Labelle, 478 Mich 891 (2007), which held that a search
  under similar circumstances was valid. When the case reached us, we overruled Labelle
  and held that controlling law was instead the rule from Illinois v Rodriguez, 497 US 177
  (1990), requiring that consent to search must be given by someone with either actual or
  apparent authority over the property. Because the driver had no apparent authority over
  the backpack, we held that “the search of the backpack was not based on valid consent
  and is per se unreasonable unless another exception to the warrant requirement applies,”
  and we went on to hold that “none of the other exceptions to the warrant requirement has
  been satisfied.” People v Mead, 503 Mich 205, 220, reh den 503 Mich 1041 (2019).
                                                                                          2


       Notably, however, we did not hold that the evidence against defendant should be
suppressed. Instead, we “vacate[d] the trial court order denying the defendant’s motion
to suppress” and “remand[ed] to the trial court for further proceedings not inconsistent
with this opinion.” Id. This was not random—in this Court, the People had argued that
the police had in any event relied in good faith on our Labelle order, such that even if
Labelle were to be overruled, this evidence should be admissible. Our prior ruling
pointedly left open the question of whether the good-faith exception to the exclusionary
rule applied. Indeed, the People filed a motion for rehearing or clarification asking us the
precise question of whether they could make a good-faith exception argument on remand,
which I thought was denied because our opinion was already sufficiently clear on this
point. In the remand proceedings we ordered, the People maintained their position that
the evidence should be admitted under the good-faith exception, but the trial court held
that the evidence was to be suppressed and dismissed the charges against defendant, and
the Court of Appeals affirmed on law-of-the-case grounds.

       The Court of Appeals clearly erred by invoking the law-of-the-case doctrine here.
It held that we “implicitly ruled that the good faith exception did not apply in this case”
because it “is a well-known exception to the warrant requirement,” and when this Court
held that no exceptions to the warrant requirement applied, we had “concluded that the
good faith exception did not apply in this case.” People v Mead, unpublished per curiam
opinion of the Court of Appeals, issued September 17, 2020 (Docket No. 350046), p 4.
This is incorrect, however. The good-faith exception is not an exception to the warrant
requirement; it is an exception to the exclusionary rule. “The Fourth Amendment
proscribes all unreasonable searches and seizures, and it is a cardinal principle that
‘searches conducted outside the judicial process, without prior approval by judge or
magistrate, are per se unreasonable under the Fourth Amendment—subject only to a few
specifically established and well-delineated exceptions.” Mincey v Arizona, 437 US 385,
390 (1978), quoting Katz v United States, 389 US 347, 357 (1967). However, “[w]hether
the exclusionary sanction is appropriately imposed in a particular case . . . is ‘an issue
separate from the question whether the Fourth Amendment rights of the party seeking to
invoke the rule were violated by police conduct.’ ” United States v Leon, 468 US 897,
906 (1984), quoting Illinois v Gates, 462 US 213, 223 (1983). We have similarly
referred to Leon as having “adopted a good-faith exception to the exclusionary rule.”
People v Goldston, 470 Mich 523, 528 (2004). While Leon was about good-faith reliance
on a search warrant that was ultimately found not to have been supported by adequate
probable cause, the Supreme Court has also held “that when the police conduct a search
                                                                                                               3

in objectively reasonable reliance on binding appellate precedent, the exclusionary rule
does not apply.” Davis v United States, 564 US 229, 249-250 (2011).

        I have no view on whether this evidence should be admitted. Indeed, given that
we overruled Labelle in deference to Rodriguez, even though Rodriguez predated Labelle
by nearly two decades, I believe we are eliding the very interesting question of what
“reasonable reliance” would look like in that context. Are the police free to take the
courts at face value, and assume that seemingly contradictory directives in Labelle and
Rodriguez must be reconcilable if they were allowed to coexist by the judicial institutions
responsible for articulating the meaning of the law? Or should they, in essence, have
anticipated that our Labelle decision was incorrect under binding precedent from a higher
authority? For that matter, did the People invoke the good-faith exception in an
adequately timely manner in these proceedings, or should this evidence be excluded on
that basis? I do not have answers to these questions—but I do know that nothing this
Court has done up to now has resolved them, and the law-of-the-case doctrine should
therefore not apply. I would reverse the decision of the Court of Appeals and remand for
it to consider these arguments, and I therefore dissent.

       ZAHRA, J., joins the statement of CLEMENT, J.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         April 16, 2021
       s0413
                                                                             Clerk